Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 05-1130

                                  XU YANG,

                                Petitioner,

                                      v.

               ALBERTO GONZALES, ATTORNEY GENERAL,*

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS



                                   Before

                        Boudin, Chief Judge,
                 Lynch and Lipez, Circuit Judges.

                         _____________________

     Xu Yang on brief pro se.
     Peter Keisler, Assistant Attorney General, Michelle E. Gorden,
Senior Litigation Counsel and Larry P. Cote, Trial Attorney, Office
of Immigration Litigation, Civil Division, on brief for respondent.



                              July 29, 2005




*Alberto Gonzales was sworn in as United States Attorney General
on February 3, 2005. We have substituted him for John Ashcroft,
previous holder of that office, as the respondent. See Fed. R.
App. P. 43(c)(2).
               Per Curiam.        Pro se petitioner Xu Yang ("Yang") seeks

review    of     a    final   order     of   removal      issued    by    the   Board   of

Immigration Appeals ("BIA"), which affirmed, without opinion, the

decision       of      the    Immigration         Judge    ("IJ")    denying       Yang's

applications for asylum, withholding of removal, and protection

under the Convention against Torture.                      Yang's only argument on

appeal is that the IJ erred in finding him not credible.                        The main

reason     the       IJ    discounted    Yang's      testimony      was     because     of

discrepancies, which the IJ recounted, between Yang's testimony at

the hearing and his affidavit in support of his application for

asylum.    We have examined the record and find substantial evidence

to   support         the   IJ's   finding    of    discrepancies         between   Yang's

testimony and affidavit.              These discrepancies are significant and

major, relating to dates and events that go to the heart of Yang's

asylum claim.          They amply support the IJ's determination that Yang

was not a credible witness.              See Bojorques-Villanueva v. INS, 194

F.3d 14, 17 (1st Cir. 1999) (upholding adverse credibility finding

based on multiple inconsistencies going to central facts of claim).

               The BIA's order is affirmed.               The petition for review is

denied.




                                             -2-